Citation Nr: 1411219	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  03-02 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for type II diabetes mellitus.

(The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is the subject of a separate decision).


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active military service from July 1968 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In a May 2002 rating decision, the RO granted service connection for type II diabetes mellitus and assigned an initial 20 percent rating, effective December 7, 2000.  The Veteran perfected a timely appeal regarding the initial assigned disability rating.

In a March 2004 rating decision, the RO increased the initial disability rating for diabetes mellitus to 40 percent, effective December 7, 2000.  The Veteran again perfected a timely appeal regarding the initial rating assigned.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an initial increased rating for type II diabetes mellitus remains in appellate status.


FINDING OF FACT

On October 24, 2007, prior to the promulgation of a decision on the appeal, the Veteran notified VA that he withdrew his appeal of the issue of entitlement to an initial rating in excess of 40 percent for diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an initial rating in excess of 40 percent for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Applicable Law and Regulations

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

II. Analysis

In the present case, the RO issued a supplemental statement of the case in October 2007 pertinent to six issues on appeal, including the assigned rating for diabetes mellitus.  In correspondence received by VA on October 24, 2007 prior to the promulgation of a decision on the appeal, the Veteran indicated that he was limiting his appeal to the TDIU issue and withdrew his appeal of the issue of entitlement to a higher initial rating for type II diabetes mellitus (in addition to other claims that were on appeal and which the Board previously noted were withdrawn in a November 2009 decision).  Hence, there remain no allegations of errors of fact or law for appellate consideration of the issue regarding the proper initial rating for type II diabetes mellitus.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.






	(CONTINUED ON NEXT PAGE)




ORDER

The appeal of the issue of entitlement to an initial rating in excess of 40 percent for type II diabetes mellitus is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


